LaweeNce, Judge:
The proper value for dutiable purposes of certain wire strand forms the subject of the above-enumerated appeal for a reappraisement.
*472The case has been submitted for decision upon a stipulation of fact wherein it has been agreed as follows:
That the merchandise covered by the appeal to reappraisement enumerated above consists of wire strand exported from Japan on October 1, 1960; that the wire strand is not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; that on or immediately preceding the date of exportation of this shipment of wire strand covered by the appeal to reappraisement enumerated above, the price at which wire strand, such as or similar to the wire strand described on the invoice covered by the instant appeal to reap-praisement was freely sold, or in the absence of sales, offered for sale in the principal market of Japan, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States was $249. per metric ton for wire strand of % inch diameter (United States funds),.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1401a (b)), is the proper basis of value for the wire strand in issue and that said value is $249 per metric ton for wire strand of %-inch diameter (United States funds).
Judgment will be entered accordingly.